DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 12/22/2020 has been entered and considered. Upon entering claims 1, 11 and 22 have been amended, and claims 23, 24 have been added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processing sensor data in a cloud processing algorithm that forecasts future demand for electrical power; and means to import third party data in scheduled time intervals into the cloud processing algorithm, wherein the third party data includes pricing information pertaining to off-grid supplies of electricity” of claims 1, 11 and 22; “means for processing sensor data in a cloud processing algorithm that forecasts future demand for electrical power; and means to import third party data in scheduled time intervals into the cloud processing algorithm, wherein the third party data includes pricing information pertaining to off-grid supplies of electricity” in claims 1, 11 and 22; “the means for processing are arranged to optimize the cloud processing algorithm by combining machine learning on usage data and optimization of supply parameters, in predetermined time intervals during each 24 hours cycle to permit demand side response pricing” in claim 23; “an algorithm switching to be overridden by manual switching or by sensors forcing a  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 





Claims 1, 11, 21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitations “means for processing sensor data in a cloud processing algorithm that forecasts future demand for electrical power; and means to import third party data in scheduled time intervals into the cloud processing algorithm, wherein the third party data includes pricing information pertaining to off-grid supplies of electricity” are added into claims 1, 11 and 22,  and the limitations “processing are arranged to optimize the cloud processing algorithm by combining machine learning on usage data and optimization of supply parameters, in predetermined time intervals during each 24 hours cycle to permit demand side response pricing” in claim 23, “to allow an algorithm switching to be overridden by manual switching or by sensors forcing a switch” in claim 24 which are not supported or described by the specification and drawings.
Applicant states that support for the cloud processing algorithm, for the importing third party data in scheduled time intervals, and for the off-grid supplies of electricity can be found in the PCT publication for example at Page 2, Line 9 and Line 29-30; and at Page 3 Line 6-7, and support for new claims 23 and 24 can likewise be found in the PCT publication at Page 3 Line 6 and at Page 4 Line 1. 


Since claims 2-9, 12-21 and 23-24 depend from claim 1, 11 and 22 do not cure the deficiencies of claim 1, they are rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 11-12, 14, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dicks et al. (US 2015/0255932), in view of  Crabtree et al. (US 2010/0217550).
Regarding claim 1, Dicks discloses an apparatus comprising a socket configured to include printed circuit board assemblies fitted into an enclosure made from a power socket face- plate and a pattress box [figs. 2A-G], wherein said socket includes an energy management module [231@fig. 2J ] or capsule with multiple sensors [244, 246, 254, 294] and electronics [234] that control multiple electrical outputs [plug outlet modules 204, 206] connecting to one or more external electrical devices [par 0096, 0099], said apparatus comprising connecting means for connection to a mains power supply via fixings configured to secure said enclosure to a pattress with said mains power supply [see figs. 2B, 2D-G, par 0085] and data transmission and receiving means for communicating data with the Internet and comprising said energy management module [see figs. 1A-C, par 0080-0083] or capsule, and control means for controlling electrical output to the one or more external electrical devices using data received from the Internet using the data transmission and receiving means comprising said energy management module [par 0005-0008, 0080-0083] or capsule.
Dicks does not explicitly disclose means for processing sensor data in a cloud processing algorithm that forecasts future demand for electrical power; and means to import third party data in scheduled time intervals into the cloud processing algorithm, wherein the third party data includes pricing information pertaining to off-grid supplies of electricity.
Crabtree teaches an energy management system [Fig. 2-5]  having a processor [311] controls iNodes 321a-321c and 322, the processor [311]  processing sensor data in a cloud processing algorithm that forecasts future demand for electrical power; and import third party data in scheduled time intervals into the cloud processing algorithm, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filling date of the claimed invention to incorporate the teaching of Crabtree into that of Dicks in order to utilize and optimize the distribution power system  [par 0027].
Regarding claim 2, the combination including Dicks further discloses an input mains power supply power measurement sensor [voltage sensor 294], or other sensors, and an electrical output controller [see figs. 2J, 3D, par 0099].
Regarding claim 4, the combination including Dicks further discloses configured to be connected with wires or wirelessly to other external energy management modules or capsules containing sensors or other input devices [see fig. 1B, par 0081].
	Regarding claim 11, the combination including Dicks further discloses a method comprising 
configuring a socket to include printed circuit board assemblies fitted into an enclosure made from a power socket face-plate and a pattress box [see figs. 2A-G], wherein said socket includes an energy management module [figs. 3G, 3H1-2] or capsule with multiple sensors [244, 246, 254, 294 @ fig. 3H-1] and electronics that control multiple electrical outputs connecting to one or more external electrical devices [par 0088-0089]; 
connecting to a mains power supply via fixings configured to secure said enclosure to a pattress with said mains power supply [see figs. 2B, 2D-G, par 0085]; 

controlling electrical output to the one or more external electrical devices using data received from the Internet using the data transmission and receiving means comprising said energy management module [par 0005-0008, 0080-0082] or capsule.
Dicks does not disclose processing sensor data in a cloud processing algorithm that forecasts future demand for electrical power; and import third party data in scheduled time intervals into the cloud processing algorithm, wherein the third party data includes pricing information pertaining to off-grid supplies of electricity.
Crabtree teaches an energy management system [Fig. 2-5]  having a processor [311] controls iNodes 321a-321c and 322, the processor [311]  processing sensor data in a cloud processing algorithm that forecasts future demand for electrical power; and import third party data in scheduled time intervals into the cloud processing algorithm, wherein the third party data includes pricing information pertaining to off-grid supplies of electricity [par 0016, 0053-0066, 0073-0077].
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filling date of the claimed invention to incorporate the teaching of Crabtree into that of Dicks in order to utilize and optimize the distribution power system  [par 0027].
Regarding claim 12, the combination including Dicks further discloses receiving data from an input mains power supply power measurement sensor or other sensors; and outputting data to an electrical controller [see figs. 2J, 3D; par 0099].
Regarding claim 14, the combination including Dicks further discloses communicating via wires or wirelessly to other external energy management modules or capsules containing sensors or other input devices [see fig. 1B, par 0081].
Regarding claim 22, Dicks discloses a method comprising: configuring a socket to include printed circuit board assemblies fitted into an enclosure made from a power socket face-plate and a pattress box [see figs. 2A-G], wherein said socket includes an energy management module [figs. 3G, 3H-1, 3H-2] or capsule with multiple sensors [244, 246, 254, 294 @ fig. 3H-1] and electronics that control multiple electrical outputs connecting to a mains power supply [see figs. 3G]; connecting to one or more external electrical devices [par 0068, 0074]; transmitting and receiving data with the Internet via data transmission and receiving means [par 0075-0076]; and controlling electrical output to the one or more external electrical devices using data received from the Internet using the data transmission and receiving means [par 0005-0008, 0080-0082].
Dicks does not explicitly disclose processing sensor data in a cloud processing algorithm that forecasts future demand for electrical power; and importing third party data in scheduled time intervals into the cloud processing algorithm, wherein the third party data includes pricing information pertaining to off-grid supplies of electricity.
Crabtree teaches an energy management system [Fig. 2-5]  having a processor [311] controls iNodes 321a-321c and 322, the processor [311]  processing sensor data in a cloud processing algorithm that forecasts future demand for electrical power; and import third party data in scheduled time intervals into the cloud processing algorithm, wherein the third party data includes pricing information pertaining to off-grid supplies of electricity [par 0016, 0053-0066, 0073-0077].

Regarding claim 23, the combination including Crabtree further discloses wherein the means for processing are arranged to optimize the cloud processing algorithm by combining machine learning on usage data and optimization of supply parameters, in predetermined time intervals during each 24 hours cycle to permit demand side response pricing [par 0015-0016, 0071-0078, 00125-0129, see Figs 3-6, 18].
Regarding claim 24, the combination including Crabtree further discloses configured to allow an algorithm switching to be overridden by manual switching or by sensors forcing a switch [par 0065, 0068-0088.

Claims 3, 5, 6, 13, 15-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dicks et al. and Crabtree et al., in view of Synesiou et al. (US 2008/0172312).
Regarding claim 3, 13, the combination of Dicks and Crabtree discloses all imitations of claim 1 and 11 above and further disclose a transceiver or a PLC communications capability and controlled by web services via the Internet; and communicating digitally via mains power supply wiring or low voltage wiring with one or more other modules, which may have a different configuration of sensors [see figs. 1A-B, 3G-3N-2, par 0080-0081] but does not explicitly disclose further comprising a digital communications capability and controlled by web services via the Internet; and communicating digitally via mains power supply wiring or low voltage wiring with one or more other modules, which may have a different configuration of sensors or electrical outputs or digital communications components.
Synesiou teaches a digital communications capability and controlled by web services via the Internet; and communicating digitally via mains power supply wiring or low voltage wiring with one or more other modules, which may have a different configuration of sensors or electrical outputs or digital communications components [par 0048-0049, 0132-0134].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Synesiou into that of the combination of Dicks Crabtree in order to reduce the effect of distortion, noise and interference and more reliable.
Regarding claim 5, 15, the combination of Dicks Crabtree discloses all imitations of claim 4 and 14 above and further disclose communicating via mains power supply wiring or low voltage wiring with one or more other modules, which may have a different configuration of sensors or electrical outputs or digital communications components [par 0080, 0081, figs. 3K-3N-2].
Synesiou teaches communicating digitally via mains power supply wiring or low voltage wiring with one or more other modules, which may have a different configuration of sensors or electrical outputs or digital communications components [par 0048-0049, 0132-0134 and 0156]

Regarding claim 6, 16, the combination including Dicks further discloses configured to transmit sensor data to web services and receives data to control the electrical output of one or more module or capsule [par 0080].
Regarding claim 18, 19, the combination including Synesiou further teaches collecting sensor data, or other time series data, from a network of the one or more module or capsule; processing the sensor data; and identifying changes of patterns of sensor data; and publishing results according to software applications connected to the Internet or other telecommunications networks in [see para 0055, 0086-0087].
Regarding claims 20-21, the combination including Synesiou further teaches collecting sensor data, or other time series data, from a network of the one or more module or capsule; processing the sensor data; and forecasting future demand for electrical power; and publishing results according to software applications connected to the Internet or other telecommunications networks in [see para 0055, 0086, 0087].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dicks et al. and Crabtree et al., and further in view of Warren et al. (US 7,720,576).
Regarding claim 7, the combination of Dicks and Crabtree discloses all limitations of claim 5 above but fails to teach configured to continue to communicate via the Internet after loss of mains power supply to any interconnected module or capsule.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Warren into that of the combination of Dicks and Crabtree thus making it possible to still enable communication with external devices even when there is power failure of the main power (utility power).
	
Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dicks et al. and Crabtree, further in view of Raleigh et al. (US 2012/0221955).
Regarding claim 8, 17, the combination of Dicks et al. and Crabtree discloses all limitations of claims 1 and 11 and further teaches being able to use over the air communication in configuring a power management device in (par 0068) but fails to teach firmware and is configured to be updated using Over the Air (OTA) communications.
Raleigh et al. the service processor (e.g., a service processor 115) is updated, communicated with, set, and/or controlled by a network element (e.g., a service controller 122). In some embodiments, the service processor receives service policy 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teaching of Raleigh et al. into that of the combination of Dicks et al. and Crabtree thus making it possible to control or program a controller and to provide functionality via software updates by over-the-air. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TOAN T VU/Examiner, Art Unit 2836